Citation Nr: 1330640	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  07-27 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches prior to November 5, 2011.

2.  Entitlement to an initial evaluation in excess of 50 percent for migraine headaches on or after November 5, 2011.

3.  Entitlement to an initial evaluation in excess of 10 percent for alopecia areata with scarring.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to December 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO, in pertinent part, granted service connection and assigned separate, initial noncompensable evaluations for migraine headaches and alopecia with scarring effective from December 20, 2005 (the day after the Veteran was discharged from service).  Jurisdiction of the Veteran's claims file was later transferred to the RO in Louisville, Kentucky.

In an August 2007 rating decision, the RO granted an increased evaluation of 30 percent for migraine headaches and an increased evaluation of 10 percent for alopecia.  Both increased evaluations were effective from December 20, 2005.  

The Board remanded the case in February 2010 and July 2011 for further development.

In a July 2012 rating decision, the RO granted an increased evaluation of 50 percent for migraine headaches effective from November 5, 2011.  The Veteran is presumed to seek the maximum available benefit; therefore, regardless of the increased evaluations granted during the pendency of the appeal, the issues remain before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2012, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  As will be discussed below, the Board must remand the issues of entitlement to an initial evaluation in excess of 30 percent for migraine headaches prior to November 5, 2011, and entitlement to an initial evaluation in excess of 50 percent for migraine headaches on or after November 5, 2011, again because the claims file does not reflect substantial compliance with prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals VA treatment notes dated from January 2008 to March 2012 relevant to the issues on appeal.  However, the RO considered those additional treatment records and readjudicated the claims in a July 2012 supplemental statement of the case (SSOC).  

The issue of whether new and material evidence has been received to reopen a claim of service connection for carpal tunnel syndrome of the bilateral wrists has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial evaluation in excess of 30 percent for migraine headaches prior to November 5, 2011, and entitlement to an initial evaluation in excess of 50 percent for migraine headaches on or after November 5, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The Veteran's scarring alopecia affects over 40 percent of her scalp.

2.  The Veteran's scarring alopecia affects an area measured 15 by 15 centimeters, her scalp is hypopigmented in an area measuring 225 square centimeters, and the skin is abnormally textured in an area measuring 225 square centimeters.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for alopecia with scarring, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7800 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for alopecia with scarring.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied in this case.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including private dermatology records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA general medical examination in June 2007, a May 2010 VA scars examination, and November 2011 and February 2013 VA skin diseases and scars examinations.

In December 2012, the Board remanded the issue to the RO to afford the Veteran an additional VA examination to ascertain the severity and manifestations of her service-connected alopecia with scarring.  Specifically, the examiner was requested to report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria pertaining to scars of the head, face, or neck.  

In accordance with the remand directives, a VA examination was provided in February 2013.  The examiner provided the requested opinions in his report.  There have been no allegations that the VA examination was inadequate.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected alopecia since she was last examined.  38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

VA has further assisted the Veteran and her representative throughout the course of this appeal by providing them with a statement of the case (SOC) and various SSOCs, which informed them of the laws and regulations relevant to the Veteran's claim.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, as in this case, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Similarly, where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

In this case, the Veteran's service-connected alopecia areata with scarring is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7830.

Diagnostic Code 7830 provides ratings for signs and symptoms of scarring alopecia.  Scarring alopecia affecting 20 to 40 percent of the scalp warrants a 10 percent rating.  Scarring alopecia affecting more than 40 percent of the scalp warrants a maximum 20 percent rating.  Id.

Additionally, Diagnostic Code 7831 provides ratings for alopecia areata.  Alopecia areata with loss of all body hair warrants a maximum 10 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7831.

Scars or disfigurement of the head, face, or neck are evaluated under Diagnostic Code 7800.  Under that code, a 10 percent evaluation is contemplated when there is one characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips:; or, when there are two or three characteristics of disfigurement.  A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips: or, when there four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are six or more characteristics of disfigurement.

There are eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.). Id. at Note 1.

Diagnostic Code 7801 and 7802 pertain to scars not of the head, face, or neck.  Thus, they are not applicable in this case.

Under Code 7804, a 10 percent rating is warranted for one or two scars that are painful or unstable on examination.  A 20 percent rating is warranted when there are two or three scars that are painful or unstable on examination. 

 Under Code 7805, scars are rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2012).


Factual Background and Analysis

In a September 2005 private dermatology treatment note, the Veteran's treating dermatologist noted that she had erythemous papules with scarring alopecia on her scalp.  The Veteran complained of hair loss, bumps, itching, tenderness, and occasional oozing.  She indicated that she was treated with prescription medication in the past with marked improvement of her symptoms.  The diagnosis was folliculitis decalvans versus dissecting folliculitis.  She was prescribed an antibiotic and a topical ointment.

In a July 2006 private dermatology treatment note, the Veteran complained that her symptoms had worsened since she stopped taking antibiotics.  She reported that her scalp was tender or sore at times.  The examining dermatologist noted that the Veteran's posterior scalp had pink keloidal papules.  The diagnosis was folliculitis with keloid formation.  The Veteran was prescribed another antibiotic and another topical ointment.

In an October 2006 statement, the Veteran reported that she had hair loss, bumps, and bald patches on her scalp.  She indicated that she took prescription medication to treat her alopecia.

During a June 2007 VA general medical examination, the Veteran reported that she had scalp scars associated with hair loss that where pruritic and painful.  She indicated that sometimes furuncles form and drain.  She also noted that she had a poor response to medication.  The examiner stated that the Veteran had hair loss of the scalp with a macular, raised rash without postules.  She reported that approximately 30 percent of the Veteran's scalp was affected with two patches of areas measuring five by six centimeters of complete alopecia with generalized hair thinning.  She diagnosed her with central centrifugal scarring alopecia affecting 30 percent of the scalp with hair loss.  She opined that the alopecia had no significant effects on the Veteran usual occupation or usual daily activities.  

In a May 2010 VA scars examination report, the examiner noted that the Veteran had scarring from a fungal infection that was localized to her scalp; however, he was unable to see the scar because she was wearing a wig that was sewn onto the top of her head.  He noted that there was no skin breakdown over the scar and that it was not painful.  He indicated that the head showed no distortion or asymmetry.  The diagnosis was alopecia.  The examiner opined that the alopecia had no significant effects on the Veteran's occupation or usual daily activities.

During a May 2010 VA mental disorders examination, the Veteran reported that she had central centrifugal scarring alopecia that affected 30 percent of her scalp, and that more of her hair had fallen out over the past year.

In a November 2011 VA scars and skin diseases examination report, the examiner reported that she was unable to evaluate the Veteran's skin disorder because she was wearing a wig that was sewn onto her head.  The Veteran reported that she wore a wig due to her hair loss.  She indicated that the scar was not painful.  The examiner noted that the scar was due to alopecia areata.  She reported that it was impossible to evaluate the exact location of the scarring; however, she believed that the alopecia affected between 20 to 40 percent of the scalp.  The examiner also indicated that there were no signs of skin breakdown; there was no inflammation, edema, or keloid formation; and it had no other disabling effects.  She also stated noted that the scarring was deep.

In an August 2012 statement, the Veteran reported that her hair has not grown back since her November 2011 VA examination.  Rather, she had additional hair loss since that time.

During a February 2013 VA skin diseases examination, the Veteran reported that she had increased hair loss and that she wore a wig.  She indicated that she treated her alopecia with constant or near-constant use of medicated shampoo and vitamin E in the past 12 months.  The examiner noted that the scarring alopecia caused hypopigmentation and hair loss of the scalp.  He opined that the scarring alopecia affected over 40 percent of the scalp and stated that the Veteran's hair loss area measured 15 by 15 centimeters with areas of hypopigmentation.  He opined that the Veteran's alopecia did not impact her ability to work.

During a February 2013 VA scars examination, the Veteran reported that the scars on her head were not painful, and the examiner noted that her scalp scarring was stable.  He indicated that the Veteran had hair loss with hypopigmentation and multiple small skin irregularities of the scalp that caused disfigurement.  He also noted that the scarring had an abnormal texture of thickened skin with hair loss on the scalp.  The examiner reported that the length and width of the disfigurement was 15 by 15 centimeters and the total area of head hypopigmentation with abnormal texture was 225 square centimeters.  He reported that there was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue, and there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  He opined that the Veteran's scarring did not impact her ability to work.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial evaluation for her alopecia areata with scarring.  

At the outset, the Board notes that the Veteran is competent to describe her current symptoms, such as scarring, hair loss, and hypopigmented skin.  Lay persons are competent to provide testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Veteran is currently assigned a 10 percent evaluation under Diagnostic 7831, which is the maximum rating available under that code.  Consequently, a higher initial evaluation cannot be assigned under that rating criteria.

In order to warrant a higher evaluation under Diagnostic Code 7830, the evidence of record must demonstrate that the Veteran's scarring alopecia affects more than 40 percent of her scalp.  In this case, the February 2013 VA examiner reported that the scarring alopecia affected more than 40 percent of her scalp.  Therefore, the Veteran is entitled to a higher initial evaluation of 20 percent under Diagnostic Code 7830.  The Board also observes that 20 percent is the highest rating possible under Diagnostic Code 7830; therefore, a higher evaluation cannot be assigned under that rating criteria.

Nevertheless, the Board has considered whether an evaluation in excess of 20 percent would be in order under other relevant Diagnostic Codes.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher rating under another Diagnostic Code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Diagnostic Code 7804, rating scars that are unstable or painful, is inapplicable in this case, as the Veteran has repeatedly denied pain caused by her scarring alopecia.  However, Diagnostic Code 7800, pertaining to scar(s) of the head, face, or neck, due to causes other than burns; or other disfigurement of the head, face, or neck; and Diagnostic Code 7801, pertaining to scar(s) of the head, face, or neck, due to causes other than burns, that are deep and nonlinear, are applicable in this case.

With respect to Diagnostic Code 7801, the November 2011 VA examiner noted that the Veteran's scalp scarring was "deep"; however, she did not provide a measurement of the total area affected by the scarring.  However, as discussed below, a 50 percent evaluation is warranted under Diagnostic Code 7800, which exceeds the maximum schedular evaluation available under Diagnostic Code 7801.  Thus, even though the examiner did not provide that finding, there is no prejudice.  

With respect to Diagnostic Code 7800, the February 2013 VA examiner reported the Veteran's alopecia caused several characteristics of disfigurement.  He noted that the scarring on the Veteran's scalp measured 15 by 15 centimeters, the skin was hypopigmented in an area measuring 225 square centimeters, and the skin was abnormally textured in an area measuring 225 square centimeters.  The Board finds that the Veteran met four of the eight listed characteristics of disfigurement listed in rating criteria under Diagnostic Code 7800.  Specifically, the scar is 5 or more inches (13 or more centimeters) in length; the scar is at least one-quarter inch (0.6 centimeter) wide at the widest part, the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters), and the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters).  Therefore, under Diagnostic Code 7800, the Veteran is entitled to a higher evaluation of 50 percent for her scarring alopecia.  

The Veteran has been shown to have the other four characteristic of disfigurement, namely that the surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.).  In fact, the February 2013 VA examiner indicated that the scarring was stable and that there was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  Nor was there any no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  Thus, an evaluation in excess of 50 percent is not warranted under Diagnostic Code 7800.

There are no other Diagnostic Codes pertaining to disabilities of the skin that would be appropriate for rating the Veteran's alopecia.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7833 (2008, 2012).

Based on the foregoing, the Board concludes that the Veteran's scarring alopecia more nearly approximates the criteria for a 50 percent rating, but no higher.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's alopecia is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaint of hair loss is fully considered in the assignment of the 40 percent disability rating.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected alopecia with scarring under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 




ORDER

Subject to the provisions governing the award of monetary benefits, an initial 50 percent evaluation for alopecia with scarring is granted. 


REMAND

The Board is bound to ensure compliance with remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  A review of the record shows that a prior directive from the February 2010, July 2011, and December 2012 remands was not completed.  Specifically, in the remands, the Board directed the RO to arrange for the Veteran to undergo a VA examination to assess the current severity of her migraine headaches.  Specifically, on each of the three occasions, the examiner was requested to opine as to whether the Veteran's service-connected headache disability resulted in "severe economic inadaptability."  

In the most recent VA headaches examination report dated in February 2013, the examiner opined that the Veteran's headache condition impacted her ability to work.  He noted that, when the headaches occurred, they lasted for three days and that the Veteran was unable to focus during that time.  Additionally, he indicated that her headaches affected her functioning due to pain and difficulty concentrating.  However, he did not provide the requested opinion as to whether the Veteran's service-connected headaches resulted in severe economic inadaptability.  Therefore, in an effort to comply with the prior remands, the Board finds that a clarifying VA medical opinion is necessary for the purpose of determining the current severity and manifestations of the Veteran's headaches.  Specifically, the examiner should opine as to whether the Veteran's migraines resulted in severe economic inadaptability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's claims file to the February 2013 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the current severity and manifestations of the Veteran's service-connected migraine headaches.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected migraine headache disability.

Specifically, the examiner should opine as to whether the Veteran's service-connected headache disability has resulted in or has been capable of resulting in severe economic inadaptability at any point during the appeal period.  In so doing, he or she should comment on the impact of the disability on her ability to function and work.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable importance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2012), the Veteran's claims file must be made available to the examiner for review.

2.  To help avoid a future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


